DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/21/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant's election with traverse of Group 1, claims 1, 3-8, 11, 13-15 and 19 in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that there would be no burden to search all inventions.  This is not found persuasive because Applicants independent claim is very broad and does not claim a structure but merely properties and therefore the search is very ambiguous and therefore creates and undue search burden.

4.	The requirement is still deemed proper and is therefore made FINAL.  Claims 9-10, 12 and 16-18 are withdrawn from consideration.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 3-6, 8, 11, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (CN 101778897 A) to Wang et al.  (hereinafter Wang).
Wang is directed toward a biodegradable polymer film.  Wang discloses at paragraph [0005] that the article is a film made out of at least one water soluble polymer and at least one plasticizer.  Wang discloses at paragraph [0014] that the film is water dispersible with a lapse of time so that it loses its integrity.   Wang discloses at paragraph [0038] that the film may be a PVA, which reads on Applicants elected species of polymer.  Wang discloses at paragraph [0080] that the film may contain plasticizers.  Wang discloses at paragraph [0044] that the film may contain antioxidants and light stabilizer additives.   Wang discloses at paragraph [0051] that the mixture may be a biodegradable polyester, starch, water soluble polymer and plasticizer mixture where the starch would act as an accelerant for degradation.   Wang discloses at paragraph [0058] that the film can be used in products activated by consumer handling.  Wang discloses at paragraph [0052] that the film may be a single layer or made up of multiple layers.  Wang discloses at paragraph [0057] that the film has a tensile strength of 10 to 80 MPa, which reads on a tensile strength of at least 20 N.   Wang discloses a film that would be expected to inherently have the properties of not disintegrating for a least an hour to be useful as the personal consumer products, but disintegrate in less than 48 hours when it would be expected to be past the use by consumer.  Wang discloses each and every element as arranged in claims 1, 3-6, 8, 11, 13-15 and 19.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 3-6, 8, 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 101778897 A) to Wang et al.  (hereinafter Wang).
Wang is directed toward a biodegradable polymer film.  Wang discloses at paragraph [0005] that the article is a film made out of at least one water soluble polymer and at least one plasticizer.  Wang discloses at paragraph [0014] that the film is water dispersible with a lapse of time so that it loses its integrity.   Wang discloses at paragraph [0038] that the film may be a PVA, which reads on Applicants elected species of polymer.  Wang discloses at paragraph [0080] that the film may contain plasticizers.  Wang discloses at paragraph [0044] that the film may contain antioxidants and light stabilizer additives.   Wang discloses at paragraph [0051] that the mixture may be a biodegradable polyester, starch, water soluble polymer and plasticizer mixture where the starch would act as an accelerant for degradation.   Wang discloses at paragraph [0058] that the film can be used in products activated by consumer handling.  Wang discloses at paragraph [0052] that the film may be a single layer or made up of multiple layers.  Wang discloses at paragraph [0057] that the film has a tensile strength of 10 to 80 MPa, which reads on a tensile strength of at least 20 N.   Wang discloses a film that would be expected to inherently have the properties of not disintegrating for a least an hour to be useful as the personal consumer products, but disintegrate in less than 48 hours when it would be expected to be past the use by consumer.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Wang to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1, 3-6, 8, 11, 13-15 and 19.


Allowable Subject Matter
11.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Including the species election of UV degradation.  

12.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach Applicants elected species of a UV degradation accelerator that is encapsulated.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766